Bijur, J.
Plaintiff brings suit for freight changes, against defendants as the consignors of certain goods shipped from the city of New York to Bear Creek, N. C. The defense is that the goods were shipped on condition that the consignee should pay the freight charges and that plaintiff neglected to collect the same from the consignee.
Plaintiff objected to the testimony attempted to be offered by defendants of plaintiff’s agreement to accept the goods on condition of collecting the freight-charges from the consignee as being parol testimony tending to vary the terms of a written instrument, namely, the bill of lading, among other cases, citing Portland Flouring Mills Co. v. British & Foreign Marine Ins. Co., Ltd., 130 Fed. Repr. 860. I think that *697this objection was good and should have been sustained. But apart therefrom, there is no evidence that any such parol agreement was made. The only witness on behalf of defendants testified that he had personally delivered these goods to plaintiff “ to deliver them to the'consignee and to pay for the charges.” This is- far from establishing an agreement on the part of the plaintiff to accept the goods on condition of collecting the freight charges from the consignee.
Further, defendants claim that as the bill of lading contains a printed instruction ‘ ‘ if charges are to be prepaid, write or stamp here ‘ to be prepaid ’ ” and there was no such stamp thereon — that this is proof of plaintiff’s agreement; but the mere fact that charges were not to be prepaid does not establish an agreement on the part of the plaintiff to look to the consignee for payment of the freight.
Guy and Page, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.